NO. 12-08-00066-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


TEXAS DEPARTMENT OF 
PUBLIC SAFETY,                                             §     APPEAL FROM THE 7TH
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

BRENDA BECKNAL,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant perfected its appeal on February 8, 2008.  Thereafter, the reporter’s record was filed on
March 18, 2008, making Appellant’s brief due on or before April 17, 2008.  When Appellant failed
to file its brief within the required time, this court notified it on April 23, 2008 that the brief was past
due and warned that if no motion for extension of time to file the brief was received by May 5, 2008,
the appeal would be dismissed for want of prosecution under Texas Rule of Appellate Procedure 
42.3(b).  The notice further informed Appellant that the motion for extension of time must contain
a reasonable explanation for its failure to file the brief and a showing that Appellee had not suffered
material injury thereby.
            To date, Appellant has neither complied with or otherwise responded to this court’s April 23,
2008 notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 
38.8(a)(1), 42.3.(b).
Opinion delivered May 7, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

(PUBLISH)